Name: Commission Regulation (EEC) No 1134/86 of 18 April 1986 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: natural and applied sciences;  processed agricultural produce;  distributive trades
 Date Published: nan

 19 . 4. 86 No L 103/29Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1134/86 of 18 April 1986 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 625/78 (3), as last amended by Regulation (EEC) No 71 8/85 (4), laid down detailed rules of application for public storage of skimmed-milk powder ; whereas Annex V of the said Regulation sets out the method of detecting rennet whey in skimmed-milk powder ; whereas the said method should be adapted in the light of experience gained in its application ; HAS ADOPTED THIS REGULATION : Article 1 Point 9.4 ' Interpretation ' of Annex V to Regulation (EEC) No 625/78 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 84, 31 . 3 . 1978 , p. 19 . (4) OJ No L 78 , 21 . 3 . 1985, p. 14 . No L 103/30 Official Journal of the European Communities 19 . 4. 86 ANNEX 9.4 . Interpretation 9.4.1 . Assume the absence of whey if the relative area of peak III , Sni [E] expressed in grams of rennet whey per 100 grams of the product is &lt; 2,0 + (Sin [O]  0,9), where 2,0 is the maximum value allowed for the relative area of peak III taking into account the relative area of peak III , i.e. 1,3 , the uncertainty due to variations in the composition of skimmed-milk powder and the reproducibility of the method (9.3.2). (Sin [O]  0,9) is the correction to be made when the area Sm [O] is different from 0,9 (see point 9.2). 9.4.2 . If the relative area of peak III , Sm [E] is &gt; 2,0 and the area of peak II , Su [E] &lt; 160, deter ­ mine the rennet whey content as indicated in point 9.2 . 9.4.3 . If the relative area of peak III , Sm [E] is &gt; 2,0 and the area of peak II , S  [E] &gt; 160, deter ­ mine the total protein content (P % ) ; then examine graphs 1 and 2. 9.4.3.1 . The data obtained after analysis of samples of unadulterated skimmed-milk powders with a high total nitrogen content have been assembled in graphs 1 and 2 . The continuous line represents the linear regression , the coefficients of which are calcu ­ lated by the least squares method . The dashed straight line fixes the upper limit of the relative area of peak III with a proba ­ bility of not being exceeded in 90 % of cases . The equations for the dashed straight lines of graphs 1 and 2 are : S IM = 0,376 P %  10,7 (graph 1 ), Sm = 0,0123 S  [E] + 0,93 (graph 2), respectively where Sm is the relative area of peak III calculated either according to total protein content or according to the relative area of peak S  [E], P % is the total protein content expressed as a weighted percentage, S n [E] is the relative area of sample calculated in point 9.1.2 . These equations are equivalent to the figure of 1,3 mentioned in point 9.2 . The discrepancy (T, and T2) between the relative area Sm [E] found and the relative area Sm [E] found and the relative area SMI is given by means of the following : T, = S,  [E]  [(0,376 P%  10,7) + (Sm [O]  0,9)] T2 = S ,  [E]  [(0,0123 S  [E] + 0,93) + (S ,  [O]  0,9)] 9.4.3.2 . If T [ and/or T2 are zero or less , the presence of rennet whey cannot be determined. If T, and T2 exceed zero , rennet whey is present . The rennet whey content is calculated according to the following formula : W = T2 + 0,91 where 0,91 is the distance on the vertical axis between the continuous and dotted straight lines . 19 . 4 . 86 Official Journal of the European Communities No L 103/31 SKIMMED-MILK POWDER SKIMMED-MILK POWDER